DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 13 January 2021, with respect to Claims 1 and 14 have been fully considered, and are persuasive.  The rejections under 35 USC 102 and 35 USC 103 of Claims 1-16 have been withdrawn.
The prior art of record, Horihata US 2015/0019897, Kawasaki et al. US 2011/0288705, and Ikemoto et al. US 2011/0176281 teaches an on-board control device that relays data communication between a vehicle electronic control unit (ECU) and at least one vehicle module, the vehicle ECU being configured to generate a signal to command a driving mode of a vehicle, the on- board control device comprising: a first interface via which communication with the vehicle ECU is performed; a second interface via which communication with the at least one vehicle module is performed; wherein the first interface relies on specifications for communication with the vehicle ECU, and the second interface does not rely on the specifications for communication with the vehicle ECU.
 The prior art of record however is silent regarding a monitor configured to monitor a state of power transmission and reception between a plurality of vehicle modules including the at least one vehicle module, and generates a command signal to at least one of the plurality of vehicle modules based on the state of the power 

Allowable Subject Matter
Claims 1, 3-9, and 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an on- board control device comprising a monitor configured to monitor a state of power transmission and reception between a plurality of vehicle modules including the at least one vehicle module, and generates a command signal to at least one of the plurality of vehicle modules based on the state of the power transmission and reception, the at least one vehicle module includes at least one power module, and, in response to the monitor detecting an abnormality in the state of the power transmission and reception, the command signal notifies the at least one of the plurality of vehicle modules of the abnormality.
Regarding Claims 3-9, 11-13, and 17, they depend from Claim 1.
Regarding Claims 15-17, they depend from Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 March 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836